DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Group II (claims 15-20) in response to the restriction requirement dated September 19, 2022 is hereby acknowledged. Applicant’s reply to the requirement was filed November 18, 2022.
Accordingly, claims 15-20 have been examined in the present Office Action
whereas claims 1-14 have been withdrawn as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Carrol (US 2008/0214414 A1 to Li et al, published September 4, 2008).
Carroll discloses treating oil well with latent acids containing a sulfonyl moiety, wherein the latent acid can provide an active acid after injection into an oil well, wherein in the wellbore, the latent acid is converted to a mineral acid or a strong organic acid, with resultant dissolution of acid-soluble minerals that impede oil or gas flow, and wherein the latent acid can be a sulfonyl chloride, such as methane-sulfonyl chloride (abstract; [0006] to [0009]; [0032] to [0035]; Example 1).  The latent acid can be added with a solvent, such as an alcohol, to provide hydrochloric acid and a sulfonate ester ([0014]; [0017]; [0018]; [0027]; [0037]; [0038]; Example 3).
Carroll further discloses that additives can be included in the acidizing formulation to enhance reactivity or improve the handling characteristics of the latent acids, such as catalysts, other solvents, water, aqueous acids or salts, emulsifying agents, corrosion inhibitors and viscosity modifiers ([0023]).  Any number of suitable organic solvents can be included, such as diesel, toluene, xylenes, halogenated solvents, alcohols, ketones, and esters (mutual solvents) ([0023]).  The formulation can comprise an aqueous acid phase that comprises brine (saltwater, the latent acid (sulfonyl chloride and organic solvent (xylene) ([0037]; Example 3).  Accordingly, these components are added in a ratio that forms a single phase)
Carroll also discloses that the sulfonyl halide compound can be an aryl/benzyl sulfonyl compound ([0010]).  The acidizing formulation can further possess viscosity modifiers ([0023]; [0030]).
Thus, the instant claims are anticipated by Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Carroll.
Carroll was discussed above.  Carroll does not expressly disclose the volume percentage for the sulfonyl chloride and mutual solvent components of the acidizing fluid as recited in present dependent claim 18. 
However, Applicant has not provided any evidence as to the criticality of the claimed acidizing fluid having these volume percentages for the sulfonyl chloride and mutual solvent.  Moreover, as to these specific volume percent ranges recited in claim 18, generally, differences in size or in weight/volume percentages ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical1955) (Claims directed to lumber package held unpatentable over prior art because limitations regarding size of the package were not sufficient to patentably distinguish over said prior art; In re Rose, 105 USPQ 237 (CCPA 19545); In re Rinehart , 189 USPQ 143, 148 (CCPA 1976) (‘mere scaling up of a prior art process … would not establish patentability in a claim to an old process so scaled”). See also, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, present dependent claim 18 is unpatentable over Carroll.

Allowable Subject Matter
Claims 16 and 17 are objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Carroll does not teach or suggest the acidizing fluid of present claim 1 further possessing the viscosity/shear rates specified in present dependent claims 16 and 17, respectively, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1763

December 17, 2022